Exhibit 10.1
SEVENTH AMENDMENT TO THE
INGRAM MICRO 401(k) INVESTMENT SAVINGS PLAN
     The Ingram Micro 401(k) Investment Savings Plan, which was restated as of
April 1, 2005, is hereby amended in the following manner in accordance with the
amendment procedures set forth in Section 12.1 of the Plan. This Amendment is
effective as of the dates specified below.
1. Effective as of January 1, 2009, Section 6.4 is amended to read as follows:
“6.4 Restoration of Forfeitures and Service
(a) If a former Participant whose Severance from Employment resulted in a
forfeiture of his entire Account pursuant to Section 6.3 resumes participation
in the Plan after at least five (5) consecutive One-Year Breaks in Service, he
shall have no right to restoration of any previously forfeited portion of his
Account. Such Participant’s Years of Service or period of employment after the
break in service or period of absence shall not be taken into account in
determining the Participant’s vested nonforfeitable right to the value of his
Account attributable to contributions made by the Employer before he resumed
participation in the Plan. However, the Participant’s Years of Service or period
of employment before the break in service or period of absence shall be taken
into account in determining the Participant’s vested nonforfeitable right to the
value of his Account attributable to contributions made by the Employer after he
resumed participation in the Plan.
(b) If a former Participant had a Severance from Employment, but did not receive
a distribution pursuant to Section 8.3, and resumed employment as an Eligible
Employee prior to incurring five (5) consecutive One-Year Breaks in Service, the
Participant shall not incur a forfeiture. Such Participant’s Years of Service or
period of employment before and after the break in service shall be taken into
account in determining the Participant’s vested nonforfeitable right to the
value of his Matching Contribution Account.
(c) If a former Participant whose Severance from Employment resulted in a
forfeiture of the entire non-vested portion of his Account pursuant to
Section 6.3 received a distribution pursuant to Section 8.3 and resumes
employment as an Eligible Employee prior to incurring five (5) consecutive
One-Year Breaks in Service, the previously forfeited portion of his Account
shall be restored upon the date on which the Participant repays in cash to the
Plan the full amount of the distribution, in accordance with applicable
administrative procedures. Such repayment must be made prior to the end of the
five (5) year period commencing on the Participant’s Reemployment Commencement
Date. Such Participant’s Years of Service before and after the Break in Service
shall be taken into account in determining the Participant’s vested
nonforfeitable right to the value of his Matching Contribution Account.
(d) If a former Participant whose Severance from Employment resulted in a
forfeiture of the entire non-vested portion of his Account pursuant to
Section 6.3

 



--------------------------------------------------------------------------------



 



received a distribution pursuant to Section 8.3 and resumes employment as an
Eligible Employee prior to incurring five (5) consecutive One-Year Breaks in
Service, but does not repay such distribution in accordance with Section 6.4(c),
the previously forfeited portion of his Account shall not be restored. Such
Participant’s Years of Service before and after the Break in Service shall be
taken into account in determining the Participant’s vested nonforfeitable right
to the value of his Matching Contribution Account.”
     2. Section 7.5(f)(2) is amended to read as follows. Pursuant to Revenue
Procedure 2008-50, Section 6.05(2)(b), this amendment is effective as of
April 1, 2005.
“fifty percent (50%) of the vested portion of the Participant’s Account.”
IN WITNESS WHEREOF, this Seventh Amendment is executed on the date set forth
below.

              INGRAM MICRO INC.
 
       
 
  By:    
 
       
 
       
 
  Title:    
 
       
 
       
 
  Date:    
 
       

-2-